Per Curiam.
The Nebraska Liquor Control Commission (commission) appeals the order of the Dawson County District Court, which reversed the commission’s order denying the application of Dallas R. Schroeder and Freda F. Schroeder (Schroeders) and directed issuance of a license to Schroeders in accordance with their application. We reverse and remand with directions.
On July 9, 1982, the commission denied Schroeders’ application for a retail beer license, off-sale only, to be located within Cozad, Nebraska. The solitary finding of the commission for denial of the application and license was “the local governing *504body recommended denial” of the application.
This matter is controlled by our opinion in McChesney v. City of No. Platte, ante p. 416, 343 N.W.2d 925 (1984), which was issued on February 10.
Therefore, in accordance with the rule and reason contained in McChesney v. City of No. Platte, supra, the judgment of the district court is reversed, and the cause is remanded with directions to the district court to remand the case to the commission to make findings of fact and conclusions of law supporting the order which it may issue.
Reversed and remanded with directions.